Marshall, Justice.
The plaintiffs, as residents and taxpayers of the City of Royston, brought this suit against David Partain, Lorene Sailors, and the Mayor and Council of the City of Royston. In the complaint, the plaintiffs aver that a mobile home belonging to David Partain is parked on a lot owned by Lorene Sailors, in violation of zoning ordinances of the City of Royston. The Appeals Board of the Planning and Zoning Commission has voted that the mobile home is in violation of the municipal zoning ordinances, but the Mayor and Council of the City of Royston have refused to take any action regarding removal of the mobile home. The complaint requests that a mandamus issue requiring the mayor and council to enforce the zoning ordinances.
The trial court ruled that mandamus should not issue because the duty of enforcing zoning ordinances of the City of Royston lies with the Building and Zoning Office, and the Building and Zoning Office has not been made a party to this suit. We reverse.
At the hearing below, it was established that the Building and Zoning Office is an administrative unit of city government under the supervision and control of the mayor and council. A judgment on mandamus against the mayor and council, requiring them to enforce the zoning decision of the appeals board, would operate equally upon the Building and Zoning Office. If the Building and Zoning Office refused to act, it would be the duty of the city to compel it to do so. Adams v. Town of Weston, 181 Ga. 503 (183 SE 69) (1935); Neal Loan &c. Co. v. Chastain, 121 Ga. *670500 (49 SE 618) (1904).
Submitted September 21, 1979
Decided November 6, 1979.
Tom Strickland, for appellants.
Jerry N. Neal, for appellees.

Judgment reversed.


All the Justices concur.